Citation Nr: 0005000	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.  He also had a period of active duty for 
training in excess of four years prior to February 1968, when 
he was called up.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO), which denied the veteran's 
claims for service connection for a stomach disorder, 
bilateral hearing loss, and tinnitus.  

By rating decision dated October 1999, the RO granted the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus; therefore, these claims are not before the 
Board for appellate review.  The RO also denied the veteran's 
claim for service connection for a back disorder.  In October 
1999, the veteran submitted a notice of disagreement with the 
RO's October 1999 denial of his back claim.  The Board 
addresses this matter in the Remand section of this decision. 


FINDINGS OF FACT

1.  There is no medical evidence of record linking a stomach 
disorder to the veteran's gastrointestinal complaints treated 
in service, or establishing that an ulcer manifested to a 
degree of 10 percent within a year of the veteran's discharge 
from service.

2.  There is no medical evidence of record establishing that 
the veteran had a chronic stomach disorder in service, or 
linking a stomach disorder to any continuity of 
gastrointestinal symptomatology experienced after discharge 
from service.

3.  The issue before the Board does not involve a question of 
medical complexity or controversy.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for a stomach disorder.  Before the 
Board can decide the merits of the veteran's claim, it must 
first determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, a 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and his claim fails.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested peptic 
(gastric or duodenal) ulcers to a degree of ten percent 
within one year of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

The veteran served on active duty from February 1968 to 
October 1969.  He also had a period of active duty for 
training in excess of four years prior to his February 1968 
call to active duty.  His service medical records reflect 
that he was treated for stomach complaints during both 
periods of service.  In April 1964, prior to the veteran's 
period of active duty, the veteran sought treatment for pain 
in his lower abdomen and occasional vomiting.  During this 
visit, he reported that while he was home on leave, he saw a 
physician who diagnosed an ulcer based on results of a 
gastrointestinal (GI) study.  In response to the veteran's 
statements, another upper GI study was conducted (including 
multiple films of the duodenal bulb and antrum).  A report of 
this study shows a normal esophagus, stomach, duodenal bulb 
and duodenal loop, no acute or chronic ulcerative disease, 
and no abnormalities.  

In April 1968, during a period of active duty, the veteran 
sought treatment for stomach pains.  He reported that he had 
been having stabbing epigastric pain, mainly on an empty 
stomach, for one year.  An upper GI study revealed: an 
irregularity along the greater curvature of the stomach, 
suggestive of prominent mucosal folds, without definite 
demonstration of an ulcer crater; a suggestive area of 
ulceration near the apex portion of the bulb; and a normal 
proximal small bowel.  Based on the suspiciousness of the 
greater curvature as well as the duodenal bulb, the veteran 
was advised to undergo another upper GI study within the next 
three weeks.  

In May 1968, the veteran underwent the recommended follow-up 
upper GI tract series, and was shown to have a normal upper 
GI tract.  Specifically, a physician noted that the veteran 
had: free and easy transit of barium from the esophagus to 
the stomach without evidence of a hiatal hernia or esophageal 
varices; a normal "J" type stomach with good tone and 
peristalsis and no extrinsic or intrinsic lesions; and a 
duodenal bulb that filled adequately without evidence of 
ulceration.  By June 1968, the veteran was still complaining 
of abdominal pain.  During a separation examination in 
September 1969, the veteran did not report, and the examining 
physician did not note, any stomach abnormalities.  

In August 1997, the veteran filed an application for service 
connection for a stomach disorder.  Therein he indicated that 
he had been treated for this disorder in service from April 
1968 to October 1969, and by Stuart P. Embury, M.D., from 
1975 to the present.  

Records of the veteran's treatment by Dr. Embury include 
laboratory results dated from 1980, progress notes dated from 
1991, and an operation report dated in 1993.  The progress 
notes reflect that the veteran was treated from 1991 to 1997 
for multiple disorders unrelated to his stomach.  They also 
reflect that, during a physical evaluation conducted in 
August 1993, he had no GI complaints, was noted to have an OK 
stomach, and was diagnosed with a right reducible hernia.  
Several days later, the veteran underwent a right cooper 
ligament inguinal herniorrhaphy.  

The claims file also contains outpatient treatment records 
from a VA Medical Center, the White-Musselman Hearing Aid 
Center, and the Grand Island Ear, Nose & Throat Clinic, a 
letter from Craig A. Foss, M.C.D., a questionnaire completed 
by the veteran in September 1999, and a VA examination report 
dated September 1999.  This evidence does not include any 
findings related to the veteran's alleged stomach disorder.  

The evidence in this case does not establish that the veteran 
currently has a stomach disorder.  However, the Board will 
assume for the sake of further discussion that the veteran's 
hernia, discovered and repaired in August 1993, constitutes 
sufficient evidence of a current stomach disorder.  That 
notwithstanding, there is no evidence, beyond the veteran's 
contentions, linking this disorder to the veteran's 
gastrointestinal complaints treated in service.  Moreover, a 
nexus may not be presumed in this case because there is no 
evidence establishing that an ulcer manifested to a degree of 
10 percent within a year of the veteran's discharge from 
service.  In fact, despite the fact that the veteran was 
shown to have an irregularity of the stomach during active 
duty, he has never been diagnosed with an ulcer.  

There is also no evidence, beyond the veteran's contentions, 
establishing that the veteran had a chronic stomach disorder 
in service, or linking any current stomach disorder to 
continuity of gastrointestinal symptomatology allegedly 
experienced after discharge from service.  As the veteran is 
a layperson with no medical training or expertise, his 
contentions, alone, are insufficient to establish any of the 
previously noted elements of a well-grounded claim.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  The 
veteran has not submitted evidence of a well-grounded claim.  
Therefore, his claim must be denied.

The Board acknowledges the contentions of the veteran's 
representative, which include: (1) that the complexity of the 
issue and inadequacy of the VA examination warrant an 
advisory/independent medical opinion; (2) that the current 
examination did not provide a nexus or etiology for the 
claimed condition; (3) that the veteran's claim warrants 
application of 38 C.F.R. § 3.102, the reasonable doubt 
doctrine; and (4) that the veteran is entitled to adequate 
reasons and bases for a denial.  

With regard to the first contention, the Board notes that, 
according to statute, an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting an opinion from an independent 
medical expert.  38 U.S.C.A. § 7109 (West 1991).  However, 
the issue in this case is neither complex nor controversial; 
therefore, solicitation of a medical opinion from an 
independent medical expert is not warranted.  

With regard to the second contention, the Board points out 
that the veteran has not undergone a VA examination of his 
stomach.  Regardless, the veteran is not entitled to a VA 
examination for the purpose of obtaining an opinion as to the 
etiology of his alleged stomach disorder.  Case law is clear: 
in the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim, and his claim must be denied.  Epps 
v. Gober, 126 F.3d at 1467-1468.  

Finally, with regard to the third and fourth contentions, the 
Board believes that the Statement of the Case and the above 
discussion provide adequate reasons and bases for its denial, 
and inform the veteran of the elements necessary to well 
ground his claim in the future.  The veteran is not entitled 
to the benefit of the doubt in resolving his claim because he 
has not submitted a well-grounded claim.  Should he submit a 
well-grounded claim in the future, 38 C.F.R. § 3.102 will be 
triggered.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a stomach disorder is 
denied.


REMAND

In October 1999, the RO denied, in pertinent part, the 
veteran's claim for service for a back disorder.  In December 
1999, the RO forwarded to the Board a notice of disagreement 
signed by the veteran, which disputed the RO's October 1999 
denial of his back claim.  To date, the RO has not issued a 
Statement of the Case in response to the veteran's letter.  

The failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim will be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).  

Appellate consideration of the veteran's back claim is 
deferred and this claim is remanded to the RO for the 
following development:

The RO should furnish the veteran and his 
representative a Statement of the Case 
addressing the issue of entitlement to 
service connection for a back disorder, 
and afford them an opportunity to perfect 
an appeal of the RO's denial of this 
issue by submitting a substantive appeal 
in response thereto.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of his back claim 
following the issuance of the Statement 
of the Case unless he perfects his 
appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
back claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence he 
wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



